In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00201-CV

TONYA GAYLE HARKINS, Appellant             §   On Appeal from County Court at Law


V.                                         §   of Hood County (C08035)


WAL-MART STORES TEXAS, LLC,                §   August 18, 2022
D/B/A WAL-MART STORES TEXAS
2007, LLC, WAL-MART SUPER
CENTER, AND WAL-MART, Appellees            §   Memorandum Opinion by Justice Wallach


                         JUDGMENT ON REHEARING

      After considering Appellees’ motion for rehearing, we deny the motion. We

withdraw our June 23, 2022 opinion and judgment and substitute the following.

      This court has again considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed in part and reversed and remanded in part. We affirm that

portion of the trial court’s take-nothing no-evidence summary judgment regarding
Appellant Tonya Gayle Harkins’ claim of liability against Appellees Wal-Mart Stores

Texas, LLC, d/b/a Wal-Mart Stores Texas 2007, LLC, Wal-Mart Super Center, and

Wal-Mart for negligent activity. We reverse the remainder of the trial court’s summary

judgment and remand this case to the trial court for further proceedings.

      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach